Citation Nr: 9930824	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  94-13 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to a disability rating in excess of 30 percent 
for left eye aphakia.  

Entitlement to a disability rating in excess of 10 percent 
for a right eye lens scar.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1964 to May 
1966.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in April 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, for additional development.  Following 
the requested development, the RO continued its denial of the 
claimed benefits.  The matter is now before the Board for 
final appellate consideration.  

In its prior remand, the Board indicated that the in November 
1996, the veteran's representative filed what the Board 
construed as a notice of disagreement with an earlier rating 
decision denying service connection for bilateral optic 
atrophy.  The Board noted that the RO had not had an 
opportunity to issue a statement of the case concerning that 
issue.  Further review of the record, however, shows that the 
RO issued a written notification of the July 1994 rating 
denial in January 1995 and that the Board was in error in the 
way it construed the record.  The representative's November 
1996 written argument was untimely as a notice of 
disagreement and could only be construed as an attempt to 
reopen a previously and finally denied claim for service 
connection for bilateral optic atrophy.  The fact that the RO 
did not issue a statement of the case in response to the 
Board's previous suggestion was not in error and therefore 
does not require further remand to correct.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

If the veteran desires to reopen his claim of entitlement to 
service connection for bilateral optic atrophy, he should 
file a written application with the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected left eye aphakia is manifested by 
uncorrected distant visual acuity of counting fingers at 7 
feet, correctable to 20/20-2 with aphakic spectacles.  

3.  The service-connected right eye disability is manifested 
by uncorrected distant visual acuity of 20/100-1 on the 
right, correctable to 20/100+1; when the right eye is 
corrected with a balance lens as a result of wearing an 
aphakic lens for his left eye, his visual acuity in the right 
eye is hand motion at 3 feet.  

4.  The veteran's precipitous drop in visual acuity and his 
visual field deficits are shown to be attributable to 
bilateral ischemic optic neuropathy due to his nonservice-
connected diabetes mellitus; the aphakic lens for the left 
eye was prescribed in 1992 as a consequence of the visual 
impairment caused by the nonservice-connected condition.  

5.  When increased visual impairment due to nonservice-
connected disability factors is excluded, the service-
connected eye disorders do not present such an unusual or 
exceptional disability picture as to warrant extraschedular 
evaluation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for left eye aphakia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.84a, 
Diagnostic Codes 6027, 6029 (1999).  

2.  The criteria for a disability rating in excess of 10 
percent for a right eye lens scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.20, 4.84a, Diagnostic Codes 6081 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to these claims and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  This 
evidence is principally summarized in the March 18, 1998, 
report of VA ophthalmologic examination set forth below.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
inadequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  



Factual Background

The record shows that the veteran was diagnosed with diabetes 
mellitus in the mid-1980's and that his diabetes has often 
been poorly controlled since.  He subsequently developed 
bilateral ischemic optic neuropathy, which has been 
attributed by examiners to the nonservice-connected diabetes 
mellitus.  

In a statement dated in September 1992, the chief of 
Ophthalmology at Munson Army Community Hospital (MACH), Fort 
Leavenworth, Kansas, stated that the veteran had bilateral 
ischemic optic neuropathy.  His best corrected visual acuity 
was 20/70 in the right eye and 20/25 in the left eye.  His 
visual field was close to extinguished in his right eye and 
limited to approximately 15 to 20 degrees superiorly in his 
left eye.  His condition was felt to be quite incapacitating 
to his functional ability, especially with respect to reading 
and working in the standard reading position.  

On a VA eye examination in October 1992, it was reported that 
during the previous several months, the veteran had been 
worked up between Munson Army Community Hospital at Fort 
Leavenworth and the University of Kansas Medical Center 
ophthalmology department for ischemic optic neuropathy in the 
right eye that was thought to be secondary to diabetes 
mellitus.  His uncorrected distant visual acuity was 20/200 
in the right eye, correctable to 20/60; his uncorrected 
distant visual acuity was finger counting at three feet, 
correctable to 20/25.  He wore a balanced lens in the right 
eye and currently wore aspherical lenticula aphakic lenses, 
bilaterally.  He used his left eye on a daily basis.  The 
intraocular tensions were 17 millimeters of mercury (mm Hg) 
on the right and 18 mm Hg on the left.  The slit lamp 
examination (SLE) revealed a stromal scar centrally in the 
right eye.  Background diabetic retinopathy was not present.  
No diplopia was present.  Visual field deficits were noted in 
both eyes.  Non-insulin dependent diabetes mellitus without 
background diabetic retinopathy; central corneal scar of the 
right eye; aphakia of the left eye; and ischemic optic 
neuropathy in the right eye, with decreasing visual acuity in 
the right eye over the previous four to five months, were 
assessed.  

In a November 1992 statement, Michael E. Somers, M.D., a 
private ophthalmologist, reported that visual field testing 
done at that time showed that the veteran had severe 
constriction of the visual fields, bilaterally.  Dr. Somers 
noted that the veteran suffered from probable bilateral 
ischemic optic neuropathy, "giving him constriction of both 
[visual] fields and loss of his inferior field."  

In a statement also dated in November 1992, Alan E. Bauman, 
M.D., a private ophthalmologist, diagnosed the veteran with 
bilateral ischemic optic neuropathy and said he was 
"markedly visually compromised."  Dr. Bauman stated that 
the veteran had been an insulin-dependent diabetic for a 
number of years and that he had developed anterior ischemic 
optic neuropathy the previous May.  The veteran reported that 
his vision had become progressively worse.  He lost 
significant vision in the left eye and felt that he was no 
longer able to do his current job, which consisted primarily 
of inputting data into a computer, because of his difficulty 
in visualizing small print on the computer screen.  On 
examination by Dr. Bauman, the veteran had best corrected 
visual acuity of 20/100 in the right eye and 20/50 in the 
left eye.  Visual field testing performed at that time showed 
that the right visual field was essentially extinguished and 
that there was a dense inferior visual field in the left eye 
with only the superior field of vision remaining intact.  

The veteran testified before a hearing officer at the RO in 
May 1994 that he wore glasses and that his vision was 
relatively stable until 1992, when his vision rapidly 
deteriorated.  He said that without his glasses, he could see 
through about a 10 percent area of his right eye and that 
about 80 to 90 percent of his right eye had "dried up".  
There was just one small slit with perhaps 20/80 vision 
corrected to 20/70.  The veteran testified that with his 
aphakic left eye, he had to wear thick glasses that "block 
off what's left in the right eye because the left eye would 
be three times magnification than the right eye."  The 
veteran further testified that he had to have the right eye 
"blocked off with a balanced lens" so that he could not 
even see out of the remaining 10 percent of the field of 
vision he had on the right.  He said that "all I have is 
about 50 percent left of my left eye."  

On a VA visual examination on March 5, 1998, it was reported 
that the claims file was available for review.  The veteran 
gave a history of shrapnel injury to both eyes with 
development of cataracts and scars.  Subsequent cataract 
surgery was reportedly performed on his left eye.  It was 
further reported that in 1992, he experienced a visual field 
loss that was nearly total in the right eye (OD) and involved 
the inferior half of his left visual field (OS).  He was 
currently wearing aphakic spectacles with a balance lens on 
the right.  On examination, the veteran's uncorrected visual 
acuity was 20/100- on the right and hand motion on the left.  
With a proper prescription on the right, the veteran's right 
visual acuity was 20/100+.  With aphakic spectacles, which 
the veteran reportedly wore full time, he had visual acuity 
of hand motion in the right eye and 20/20 in the left eye.  
Diplopia was not present, but a visual field deficit was 
noted.  The primary diagnosis was aphakia/pseudophakia; 
secondary diagnoses were corneal scar/opacities, ischemic 
optic neuropathy, decreased visual acuity, hyperopia, 
astigmatism, and presbyopia.  

The veteran's visual fields were measured on March 11, 1998, 
and were interpreted by the chief of Ophthalmology at the VA 
Medical Center, Kansas City, in an examination report dated 
March 18, 1998.  The report shows that the examining 
ophthalmologist reviewed the claims file.  The 
ophthalmologist stated that the service medical records 
showed that the veteran's visual acuity was 20/20, 
bilaterally (OU), when he was examined for service entrance.  
He was also found to have weakness of both lateral rectus 
muscles and to have a history of esotropia since birth.  The 
ophthalmologist stated that the veteran sustained eye damage 
in December 1965 due to a blasting cap accident that occurred 
when he was disarming a mine while serving in Vietnam.  A 
central corneal scar of the right eye resulted from the 
blast.  The left eye sustained more significant damage, with 
a foreign body entering the left eye and causing a traumatic 
cataract.  Both the intraocular foreign body and the 
traumatic cataract of the left eye were removed at a service 
hospital in January 1966.  A degree of paresis of the left 
lateral rectus muscle was noted, but this was associated with 
the veteran's congenital strabismus.  The veteran appeared to 
recover well from the surgery and was able to achieve a best 
corrected visual acuity (BCVA) of 20/20, bilaterally.  The 
ophthalmologist said that prior to the veteran's initial 
rating determination in March 1971, the veteran apparently 
tried to wear contact lenses in the left eye three times but 
that all of these efforts failed due to discomfort.  It was 
felt that the corneal scar in the right eye and the aphakia 
in the left eye would be relatively stable through time.  The 
veteran himself stated that the right eye scar caused some 
blurring and occasional double vision.  

The VA ophthalmologist in March 1998 reported that an 
examination done in January 1990 showed a best corrected 
visual acuity of 20/20 in the right eye and 20/30 in the left 
eye.  An examination performed in February 1992 revealed a 
best corrected visual acuity of 20/20 -1 in the right eye and 
20/20 in the left eye.  In early May 1992, however, the 
veteran began experiencing additional problems.  He was seen 
at the neuro-ophthalmology clinic of the University of Kansas 
Medical Center the same month, when he reported awakening two 
weeks earlier with a complete inferior field cut affecting 
his right eye.  He stated that he had been diabetic since 
1985.  His acuities were 20/25 in the right eye and 20/20 in 
the left eye, "with a 3+ APD [afferent pupillary defect]"in 
the right eye.  The diagnosis was ischemic optic neuropathy 
that was probably secondary to diabetes mellitus.  A visual 
field examination done at that time showed that the inferior 
half of the field of vision of the right eye was affected.  
Over the next several months, the veteran's visual fields 
changed, and his visual acuity declined in his right eye.  By 
June 19, 1992, the right visual field had decreased to just a 
small amount remaining up and to the right, and was 
relatively similar the following November.  The left visual 
field showed less constriction, with a loss primarily in the 
inferior field.  Visual acuity in the right eye was 20/40+ on 
June 4, 1992; 20/70 on September 18, 1992; 20/80 on September 
24, 1992; and 20/70 on November 9, 1992.  Visual acuity in 
the left eye was 20/25 on June 4, 1992; 20/25 on September 
18, 1992; 20/50 on September 24, 1992; and 20/30 on November 
9, 1992.  Diagnostic testing, which included a CT scan of the 
head, was normal and supported a diagnosis of ischemic optic 
neuropathy due to diabetes that affected the right eye more 
than the left.  Although an attempt was made to fit an 
aphakic soft contact lens in the left eye during this period, 
the veteran was unable to tolerate it because of pain.  In 
November 1992, it was decided to have the veteran just wear 
aphakic spectacles since the optic nerve of the left eye was 
functioning better than that of the right eye.  The 
ophthalmologist stated that the veteran continued this 
practice currently, wearing a "balance" lens over his right 
eye.  The ophthalmologist noted that when the veteran was 
examined by VA in March 1994, his best corrected visual 
acuity was 20/60 in the right eye and 20/25 in the left eye.  
On May 18, 1994, his best corrected visual acuity was 20/80 
in the right eye and 20/20 in the left eye.  

On current examination, the veteran had uncorrected distant 
visual acuity of 20/100-1 on the right and count fingers at 7 
feet on the left.  His corrected distant visual acuity was 
20/100+1 on the right and 20/20-2 on the left.  When his 
right eye was corrected with a balance lens, his visual 
acuity was hand motion at 3 feet.  The ophthalmologist stated 
that the veteran had a visual field deficit.  The 
ophthalmologist found that the area above and to the right of 
fixation was preserved in the right eye.  There was some 
generalized constriction in the left eye and, primarily, loss 
of quadrant inferior and to the right of fixation.  (The 
visual field charts showed results in March 1998 that were 
very similar to results noted by Dr. Somers in November 
1992.)  

The VA ophthalmologist reported that the veteran felt that 
his sight had been relatively stable since August 1992, a few 
months after his right eye had started "drying up".  
Although he had no complaints of pain, he had a feeling of 
pressure in the left eye.  He noted occasional floaters in 
his left eye that were unchanged.  He also noted occasional 
flashes of light in his left eye.  He mentioned that he had 
tried to wear a contact lens in his left eye "many times" 
but that he could not tolerate it due, he felt, to the 
presence of too much scar tissue.  The ophthalmologist found 
that the veteran's extraocular movements (EOM) were generally 
full, although decreased movement was noted laterally on the 
left.  There were no complaints of diplopia, and no diplopia 
was found on red glass testing.  The pupils were 4 
millimeters RRL on the right and 5 millimeters oval RL on the 
left, with 1 to 2+ Marcus Gunn (MG) in the right eye.  
(Marcus Gunn pupil is also known as Marcus Gunn's pupillary 
phenomenon or sign.  With unilateral optic nerve or retinal 
disease, it is a difference between the pupillary reflexes of 
the two eyes when a light is shone alternately into each eye 
with the other eye covered; on the affected side there is 
abnormally slight contraction or even dilation of the pupil.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1276 (28th ed. 
1994).)  Color saturation was red color:  45 in the right eye 
and 100 in the left eye.  Externally, there were medial and 
lateral pingueculae, bilaterally, with slight lateral 
injection in the left eye.  (A pinguecula is a yellowish spot 
of proliferation on the bulbar conjunctiva near the 
sclerocorneal junction, usually on the nasal side.  Id at 
1295.)  

An examination of the right cornea showed a near-central 
corneal scar affecting the subepithelial and anterior stromal 
layers, as well as the endothelial layer.  There were two 
superior scars near the limbus on the left, one with a small 
amount of fine refractile material within, and 1 to 2+ 
pigment dusting over the endothelium.  

The anterior chambers (AC) were deep and clear.  The right 
iris was normal and blue; the left showed a superior sector 
iridectomy and a significant amount of posterior synechiae.  
The right eye lens was slight to 1+ not seen (NS) "with 
brunescence" and a few very slight changes in the posterior 
subcapsular cataract (PSC) region.  The left eye lens was 
aphakic with a ring of retained cortex, posterior synechiae 
from the iris to this, and a 3-millimeter central clear 
opening.  Tonometry applanation (Tappl) was 15 mm Hg, 
bilaterally.  A funduscopic examination showed a cup to disc 
ratio (C/D) of 0.3 in both eyes, with sharp margins 
bilaterally.  There was 1 to 2+ pallor in the right eye and 2 
to 3+ aphakic pallor in the left eye.  The vessels and 
maculae (V,M) were normal, bilaterally; the macula was flat, 
bilaterally.  The periphery was normal and flat, bilaterally.  
The vitreous was clear in the right eye and showed a few 
floaters in the left eye.  The examiner found that the 
floaters in the left eye did not affect the acuity or 
function of the eye.  

The diagnosis was aphakia in the left eye.  The 
ophthalmologist commented that the veteran was surgically 
aphakic following the removal of a traumatic cataract caused 
by a blasting cap accident in service.  His current acuity 
with aphakic glasses was 20/20, as it had been in the past.  
His examination appeared to be stable as well.  The 
ophthalmologist further remarked that the visual field 
changes in the left eye remained relatively stable.  The 
veteran was unable to wear a contact lens to correct the 
vision in his left eye, and it was felt that the risks 
involved did not justify consideration of implanting a 
secondary lens into this post-traumatic eye, which was also 
his better eye.  The visual acuity had remained stable 
throughout time, and the only change that had occurred since 
service connection was granted in 1971 was the change in the 
visual field.  That change, however, was due to ischemic 
optic neuropathy secondary to nonservice-connected diabetes.  

The ophthalmologist also diagnosed a corneal scar in the 
central/near-central right eye due to the blasting cap 
injury.  The corneal scar did not appear to have changed in 
character from prior examinations.  His visual acuity between 
1971 and February 1992 was 20/20 but then decreased as a 
result of the ischemic optic neuropathy due to his diabetes.  
This in turn caused visual field changes, which now appeared 
to be relatively similar to those noted several months after 
the neuropathy was noted.  The ischemic optic neuropathy also 
caused a progressive drop in acuity in the right eye to its 
present level, which was 20/100.  The ophthalmologist said 
that the drop from 20/20 (with reported blurring and 
occasional double vision at the time of the rating 
determination in 1971) to 20/100 seemed to be due only to the 
ischemic neuropathy secondary to diabetes.  

The ophthalmologist also found that the ischemic optic 
neuropathy, which was greater on the right than on the left, 
had significantly affected the vision and visual field in the 
veteran's right eye, which used to be his better eye.  It had 
also affected the visual field in his left eye to a modest 
extent, although it did not seem to have significantly 
affected the acuity in his left eye.  

The ophthalmologist commented that the veteran's intolerance 
to wearing a contact lens on his aphakic left eye had been 
demonstrated on numerous occasions.  He was not a good 
candidate for implantation of a secondary lens implant in the 
left eye and was thus left wearing aphakic spectacles with a 
"balance" lens over his right eye.  This was done to let 
his better eye, which was now his left eye, see as well as 
possible.  If the veteran were to be fitted with glasses that 
would let his right eye see its best (20/100) and his left 
eye its best (20/20), the large difference in the powers of 
the spectacle lenses needed would cause a magnification 
difference between image sizes seen by the two eyes of about 
30 percent, leading to significant diplopia and intolerance 
to this prescription.  A "balance" lens was therefore used, 
which meant a lens of similar power to the aphakic lens.  
This was of about the same weight and magnifying power as the 
lens needed for the aphakic left eye, which helped the weight 
of the glasses to be evenly distributed and was cosmetically 
more appealing, as the magnification of both of the veteran's 
eyes was similar when viewed by an observer.  The negative 
part of wearing the "balance" lens, however, was that it 
blurred images more because it had much more lens power than 
was actually needed.  

Thus, the ophthalmologist concluded that the veteran's right 
visual acuity was significantly decreased when he wore 
aphakic spectacles, which were necessitated by the service-
connected aphakia of the left eye.  The examiner reiterated 
that uncorrected visual acuity in the right eye, and with 
best correction, was 20/100, but that his visual acuity 
dropped to hand motion at 3 feet with the aphakic spectacles 
on.  Although this was not an eye disorder per se, his 
functional acuity in the right eye dropped that amount due to 
wearing his aphakic spectacles.  The decrease in right visual 
acuity from 20/100 to hand motion at 3 feet could thus be 
said to have been caused or chronically worsened by the 
wearing of the aphakic spectacles necessitated by the 
service-connected left eye aphakia.  

Analysis

A.  Left eye aphakia

Service connection was initially established for left eye 
aphakia by a rating decision dated in March 1971.  The 
disability was rated 30 percent disabling under Diagnostic 
Code 6029 from the date of receipt of the original claim for 
compensation benefits in October 1970.  That evaluation was 
thereafter continued.  

A postoperative traumatic cataract is evaluated on the basis 
of the resulting impairment of vision and aphakia.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6027.  

Under the rating schedule, unilateral aphakia warrants a 30 
percent evaluation.  This is the minimum evaluation 
prescribed for aphakia and is not to be combined with any 
other rating for impaired vision.  When only one eye is 
aphakic, the eye having poorer corrected visual acuity will 
be rated on the basis of its acuity without correction.  The 
corrected vision of one aphakic eye will be taken one step 
worse than the ascertained value, but not better than 20/70 
(6 meters/21 meters).  The combined rating for the same eye 
should not exceed the evaluation for the total loss of vision 
of that eye, unless there is an enucleation or a serious 
cosmetic defect added to the total loss of vision.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6029.  See also 38 C.F.R. § 4.80 
(1998).  

In this case, enucleation of the left eyeball or serious 
cosmetic defect is not demonstrated.  The photographs added 
to the record in June 1998 tend show that the veteran wears 
thick corrective (aphakic) lenses, but cosmetic defect is 
entirely absent.  Under 38 C.F.R. § 4.75, the best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  Keratoconus is not 
shown here.  

Under the rating schedule, blindness in one eye (having only 
light perception) warrants a 30 percent evaluation, in 
addition to special monthly compensation, when corrected 
visual acuity in the other eye is 20/40 (6/12).  38 C.F.R. 
§§ 4.75, 4.84a, Diagnostic Code 6070.  However, blindness in 
one eye (having only light perception) is not shown where, as 
here, hand motion is perceptible at a distance of three feet 
or greater.  38 C.F.R. § 4.79 (1999).  

In January 1999, the RO requested an advisory opinion and 
extraschedular consideration from the Director of the 
Compensation and Pension Service at VA Central Office in 
Washington, D.C., setting forth the findings and opinions of 
the ophthalmologist who examined the veteran in March 1998.  
In May 1999, the Director of the Compensation and Pension 
Service responded, noting that the veteran's decrease in 
visual acuity had been attributed to his nonservice-connected 
diabetes mellitus.  As such, it was considered necessary to 
identify visual impairment prior to 1992, when the decrease 
occurred.  Of record was the February 1971 VA eye examination 
that reflected uncorrected visual acuity of 20/20 in the 
right eye and count fingers at one foot in the left eye.  In 
the absence of enucleation of the eye or serious cosmetic 
defect added to the total loss of vision, which were not 
shown in this case, it was held that 30 percent would be the 
maximum rating available for left eye aphakia under 
Diagnostic Code 6029, especially in light of the restrictions 
contained in the Note to that diagnostic code.  

Although the maximum schedular rating for impairment of the 
field of vision on one side is 30 percent, 38 C.F.R. § 4.84a, 
Diagnostic Code 6080, the medical evidence in this case 
clearly demonstrates that the visual field deficits are due 
to nonservice-connected disability.  There is therefore no 
basis for an increased rating based on visual field 
impairment.  See 38 C.F.R. § 4.14 (1999) (the service-
connected evaluation may not be predicated on symptoms 
attributable to nonservice-connected disability).  Even if 
the visual field deficit were attributable to service-
connected disability, the left eye disorder would be rated on 
the basis of the dominant disability found to be present, as 
38 C.F.R. § 4.14 precludes artificially inflating the 
service-connected evaluation by resort to multiple diagnostic 
codes affecting the same anatomical part.  

It follows that there is no basis in this case for an 
evaluation in excess of the 30 percent already assigned under 
Code 6029 for left eye aphakia.  

B.  Right eye lens scar

Service connection was initially established for a central 
scar of the right lens by the rating decision of March 1971.  
The disability was rated 10 percent disabling under 
Diagnostic Code 6081 from the date of receipt of the original 
claim for compensation benefits in October 1970.  

The right eye lens scar has been rated by analogy to a 
scotoma under Code 6081.  38 C.F.R. § 4.20.  A scotoma is an 
area of lost or depressed vision within the visual field, 
surrounded by an area of less depressed or of normal vision.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498 (28th ed. 
1994).  A unilateral, pathological scotoma is evaluated on 
the basis of any resulting central visual acuity impairment 
or visual field loss.  The minimum rating for a large or 
centrally located scotoma is 10 percent.  However, this 
rating may not be combined with any other rating for visual 
impairment.  38 C.F.R. § 4.84a, Diagnostic Code 6081, Note.  

As noted above, however, the constriction and near 
extinguishing of the right visual field has been attributed 
to the bilateral ischemic optic neuropathy that is a 
complication of the veteran's nonservice-connected diabetes 
mellitus.  The evaluation of the right eye disability on the 
basis of the constricted visual field is precluded by the 
provisions of 38 C.F.R. § 4.14 because the constriction is 
clearly due to nonservice-connected disability.  The service-
connected right eye lens scar has been rated by analogy to a 
scotoma, but the diminishing field of vision that a large 
central scotoma contemplates is not shown to be due to the 
service-connected lens scar for which a protected 10 percent 
evaluation has been in effect for many years.  Indeed, the 
evidence is uncontradicted and shows a relatively stable 
clinical picture with respect to the service-connected eye 
disabilities from 1971 until 1992, some years after the onset 
of the veteran's diabetes mellitus and indeed, a number of 
months after the veteran had been hospitalized in October 
1991 for poorly controlled diabetes and the initiation of 
insulin therapy.  The record is replete with medical evidence 
of often poorly controlled diabetes and with medical opinion 
attributing the decreasing visual acuity and visual fields to 
complications of diabetes.  

In these circumstances, the Board concludes that a disability 
rating in excess of the currently assigned 10 percent for a 
right eye lens scar is not warranted.  

C.  Extraschedular considerations

The Board has considered whether an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  An 
extraschedular evaluation may only be granted in the first 
instance by officials at the VA Central Office listed in the 
cited regulation.  Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996).  Those officials are the Under Secretary for Benefits 
(formerly the Chief Benefits Director) and the Director of 
the Compensation and Pension Service.  Under 38 C.F.R. 
§ 3.321(b)(1), an extraschedular evaluation is warranted only 
if the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  

In May 1999, the Director of the Compensation and Pension 
Service held that the schedular criteria were not inadequate 
for purposes of evaluating the veteran's service-connected 
left eye aphakia and right corneal scar, nor was it felt that 
entitlement was shown for loss of use of one eye due to 
service-connected disability.  

The current evidence of record does not present an 
exceptional or unusual disability picture with respect to the 
left eye aphakia such as to render impractical the 
application of the regular schedular standards.  The veteran 
has not been frequently hospitalized for the service-
connected left eye aphakia during the prosecution of this 
claim, and when he wears aphakic spectacles, his left eye 
vision is good.  The constriction of his field of vision in 
the left eye does not result from service-connected 
disability.  Marked interference with employment solely as a 
result of the service-connected left eye aphakia is not 
shown.  The Board observes, moreover, that the veteran has 
suffered in recent years from a number of nonservice-
connected disabilities, in addition to his bilateral ischemic 
optic neuropathy, including diabetes mellitus, 
pyelonephritis, left kidney obstruction, chronic prostatitis, 
and depression.  

It bears emphasis that the rating schedule is designed to 
compensate for average impairments of earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (emphasis added).  The adverse occupational 
impact of the service-connected left eye disability is 
contemplated in the 30 percent rating already assigned.  
Based on these considerations, the Board finds that the 
Director of the Compensation and Pension Service was not in 
error in finding that an extraschedular evaluation was not 
warranted for the service-connected left eye aphakia.  

What is unusual in this case, however, is that the veteran's 
right visual acuity actually decreases to hand motion at 
three feet when he wears a balance lens on the right that is 
necessitated by the aphakic spectacles for left eye.  
Although the VA ophthalmologist in March 1998 suggested that 
the aphakic spectacles were necessitated by treatment for his 
service-connected aphakic left eye, the record shows that the 
aphakic spectacles were prescribed in 1992 because of the 
recent precipitous decrease in the veteran's visual acuity 
and visual fields caused by his nonservice-connected 
bilateral ischemic optic neuropathy.  The record shows that 
his visual impairment had been relatively stable since 1971.  
It is significant that as recently as January 1990, the 
veteran's best corrected visual acuity was 20/20 in the right 
eye and 20/30 in the left eye.  Under the rating schedule, 
such visual acuity would warrant only a noncompensable 
evaluation.  See 38 C.F.R. § 4.84a, Table V.  

However, when seen in the optometry clinic of the Munson Army 
Community Hospital on June 4, 1992, it was reported that an 
"aphakic fit" for a contact lens was attempted over the 
left eye because the veteran was losing visual field and 
visual acuity as a result of ischemic optic neuropathy.  The 
VA ophthalmologist in March 1998 noted that noted that in 
November 1992, it was decided to have the veteran just wear 
aphakic spectacles since the optic nerve of the left eye was 
functioning better than that of the right eye.  Although the 
VA ophthalmologist noted in March 1998 that the veteran was 
not a good surgical candidate for a left eye secondary lens 
implant, this was because of the risk involved in such 
surgery implicated the veteran's remaining good eye.  The 
ophthalmologist specifically noted that the only change over 
time since 1971 on the left was the decrease in visual field, 
which he observed was caused by the nonservice-connected 
ischemic optic neuropathy.  

The record thus shows that the veteran's current diminished 
ocular health is a consequence of nonservice-connected 
disability, which has clearly aggravated his preexisting 
service-connected eye disorders.  However, additional 
disability may not be included in the service-connected 
evaluation when it is clearly the result of nonservice-
connected disability.  See 38 C.F.R. § 4.14; cf. Johnston v. 
Brown, 10 Vet. App. 80, 86 (1997) (provisions of 38 C.F.R. 
§ 3.310(a) and rule in Allen v. Brown, 7 Vet. App. 439 
(1995), not applicable where nonservice-connected disability 
is the causative factor aggravating service-connected 
disability).  This is essentially what the Director of the 
Compensation and Pension Service found when he resorted to 
the VA examination of February 1971 in order to rate the 
current eye disorders without the distorting effect of 
nonservice-connected disability factors.  The Board concludes 
that the Director of the Compensation and Pension Service was 
not in error in declining to approve an extraschedular rating 
for the veteran's service-connected right eye disorder.  
Under the provisions of 38 C.F.R. § 3.321(b)(1), such a 
rating is warranted only when commensurate with the average 
earning capacity impairment "due exclusively" to the 
service-connected disability.  (Emphasis added.)  By 
definition, an extraschedular evaluation may only be 
predicated on an exceptional or unusual disability picture 
that results solely from service-connected disability.  That 
is not shown here.  

The representative has requested that this case again be 
remanded to the RO to address the issue of whether the 
veteran has additional eye disability as a result of his 
service-connected eye disabilities.  As indicated above, the 
evidence is unequivocal that the decreased visual acuity and 
bilateral visual field deficit result from nonservice-
connected disability.  Another remand would be a futile 
gesture that would not result in increased compensation for 
the veteran.  The Board declines to remand this case again 
merely to exalt form over substance, especially in view of 
the recent comprehensive examinations that have rendered the 
case ripe for adjudication and which, together with other 
evidence of record, provide a clear disability picture.  



ORDER

An increased evaluation for left eye aphakia is denied.  

An increased evaluation for a right eye lens scar is denied.  



		
	William W. Berg
	Acting Member, Board of Veterans' Appeals



 

